     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     DANIEL P. TALBERT
 4   Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8995
            Facsimile: (415) 744-0134
 7
     Attorneys for Defendant
 8                                        UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA
10                                           SACRAMENTO DIVISION
11
12                                                    )       Case No.: 2:19-cv-01353-EFB
     PEGGY ANN MENCHACA,                              )
13                                                    )       STIPULATION AND [PROPOSED] ORDER
                        Plaintiff,                    )       FOR AN EXTENSION OF TIME TO FILE
14                                                    )       ANSWER AND RECORD
              vs.                                     )
15                                                    )
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                        Defendant.                    )
18
19            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
20   parties, through their respective counsel of record, that the time for Defendant to file and serve
21   the answer and certified administrative record be extended thirty (30) days from March 31, 2020,
22   up to and including April 30, 2020. This is the parties’ first stipulation for an extension.
23            Defendant requests this extension because the Commissioner is unable to access the
24   administrative record. The Commissioner’s business process for preparing certified
25   administrative records requires agency staff in the Office of Appellate Operations (OAO) in Falls
26   Church, Virginia to compile the record, copy it to an encrypted compact disc (CD), and mail the
27   CD to the U.S. Attorney’s Office. As a result of the public health and safety measures arising
28   from COVID-19, the physical workspaces of the OAO and the U.S. Attorney’s Office are closed.


     Stip. for Ext.; 2:19-cv-01353-EFB                    1
 1   Staff from the U.S. Attorney’s Office prepared for the closure by downloading every
 2   administrative record that the office had received from the OAO and preparing to file those
 3   records from an alternative work site. However, the U.S. Attorney’s Office had not yet received
 4   the administrative record in this case. At this time, it is unknown whether the record has arrived
 5   at the U.S. Attorney’s Office in the interim, or if the creation of the record is still in progress at
 6   the OAO.
 7            In addition, the undersigned counsel cannot obtain another copy of the administrative
 8   record at this time. The public health emergency pandemic has significantly impacted operations
 9   in OAO. OAO employees are unable to access their physical offices where this work occurs, and
10   accordingly OAO staff cannot compile records or resend a previously created record to an
11   alternate location.
12            While Defendant is seeking alternative business processes to overcome these physical
13   barriers, it currently does not have a solution. Therefore, Defendant requests an extension of 30
14   days to file the administrative record.
15            The parties further stipulate that the Court’s Scheduling Order shall be modified
16   accordingly.
17                                                   Respectfully submitted,
18
     Dated: March 26, 2020                           /s/ Jesse S. Kaplan*
19                                                   (*as authorized via e-mail on March 26, 2020)
                                                     JESSE S. KAPLAN
20                                                   Attorney for Plaintiff
21
22
     Dated: March 26, 2020                           McGREGOR W. SCOTT
23                                                   United States Attorney
24                                                   DEBORAH LEE STACHEL
                                                     Regional Chief Counsel, Region IX
25                                                   Social Security Administration
26                                             By:   /s/ Daniel P. Talbert
                                                     DANIEL P. TALBERT
27
                                                     Special Assistant U.S. Attorney
28                                                   Attorneys for Defendant


     Stip. for Ext.; 2:19-cv-01353-EFB                  2
 1                                               ORDER
 2
 3            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
 4   extension, up to and including April 30, 2020, to file the answer and administrative record.
 5
     DATED: March 30, 2020.
 6
                                                  HON. EDMUND F. BRENNAN
 7                                                UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 2:19-cv-01353-EFB               3
